Appeal from % judgment of the Court of Claims which dismissed appellant’s claim to recover damages for the death of his son. The latter was an inmate of the Woodboume Institution for Defective Delinquents. While engaged in breaking rock he was stmck by a rolling stone which had become loosened from the side of an embank*746ment near which he was working. The blow fractured the tibia and fibula of his left leg and caused an embolism from which he died some hours later. It was found that the accident was caused by the State’s negligence and without contributory negligence on the part of the decedent. An award was denied solely on the ground that no pecuniary loss was sustained by claimant. The proof indicated that there was no reasonable prospect that decedent would have been released from the institution if he had lived. Judgment affirmed, without costs. Crapser, Sehenek and Foster, JJ., concur; Hefiernan, J., dissents in a memorandum, in which Hill, P. J., concurs. [177 Misc. 690.]